                         Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 1 of 19
 Fill in this information to identify the case:

 Debtor name          INFRA Technology LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Greenbank                                              Checking                         4592                                           $5.96




            3.2.     Chase Bank                                             Checking                         7386                                        $586.97



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                       $592.93
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Rent security deposit. Principal RE Holdings                                                                                    $9,818.96



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                          Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 2 of 19

 Debtor            INFRA Technology LLC                                                       Case number (If known)
                   Name




            8.1.     HYSYS license, Aspen Technology                                                                                    $24,045.32




 9.         Total of Part 2.                                                                                                         $33,864.28
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.

 Part 4:    Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.

 Part 6:           Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
       Yes Fill in the information below.

 Part 7:           Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       No.   Go to Part 8.
       Yes Fill in the information below.

 Part 8:           Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

       No.   Go to Part 9.
       Yes Fill in the information below.

 Part 9:           Real property
54. Does the debtor own or lease any real property?

       No. Go to Part 10.
       Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of      Valuation method used   Current value of
            property                                      extent of           debtor's interest      for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                         Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 3 of 19

 Debtor         INFRA Technology LLC                                                         Case number (If known)
                Name

            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. modular GTL plant
                     (CONSTRUCTION IN
                     PROGRESS) on 5.25
                     acres tract of land at
                     7391 US-59 Hwy,
                     Wharton, TX 77488 At
                     cost, no depreciation
                     recorded.                                                              $0.00      Appraisal             $1,947,127.40




 56.        Total of Part 9.                                                                                              $1,947,127.40
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Workers' Comp Insurance - Texas Mutual Insurance
            Company, 6210 E Highway 290, Austin, TX 78723-1098.
            Contact: ph (800) 859-5995, fax (512) 224-3090. Policy
            number 0001279451. Agent: Kingsbury Insurance
            Agency Inc., 2050 North Loop W Set 110, Houston, TX
            77018, Jacqueline Kingsbury, ph. (713) 682-8600, fax
            (713) 682-8610                                                                                                              $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                         Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 4 of 19

 Debtor         INFRA Technology LLC                                                         Case number (If known)
                Name

           Medical insurance, Blue Cross Blue Shield of Texas -
           Health Care Service Corporation, PO Box 731428,
           Dallas, TX 75373-1428. Contact: ph. (800) 445-2227.
           Account 166811. Profile 0000564546.                                                                                   $0.00


           Dental and vision insurance - Humana Insurance Co.,
           PO Box 3024, Milwaukee, WI 53201-3024. Contact: ph.
           (800) 232-2006. Billing ID 863716-001                                                                                 $0.00



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                  $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                          Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 5 of 19

 Debtor          INFRA Technology LLC                                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $592.93

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $33,864.28

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $1,947,127.40

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $34,457.21          + 91b.            $1,947,127.40


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,981,584.61




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                          Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 6 of 19
 Fill in this information to identify the case:

 Debtor name          INFRA Technology LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    American Welding Services                     Describe debtor's property that is subject to a lien              $1,940,400.68           $18,781,042.70
        Creditor's Name                               Modular GTL plant and land at 7391 US-59
                                                      Hwy, Wharton, TX 77488
        8244 Harborside Dr.
        Galveston, TX 77554
        Creditor's mailing address                    Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
        jbrar@fbfog.com                                No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        1/25/2017                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        6300
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 2.2    CleanCo Systems                               Describe debtor's property that is subject to a lien                  $18,672.40          $18,781,042.70
        Creditor's Name                               Modular GTL plant and land at 7391 US-59
                                                      Hwy, Wharton, TX 77488
        P.O. Box 1569
        Channelview, TX 77530
        Creditor's mailing address                    Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
        ar@cleancosystems.com                          No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        03/15/2018                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                         Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 7 of 19
 Debtor       INFRA Technology LLC                                                               Case number (if know)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




                                                                                                                         $1,959,073.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    8

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Jas Brar
        2 Houston Center                                                                                  Line   2.1
        909 Fannin, Suite 1640
        Houston, TX 77010




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                         Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 8 of 19
 Fill in this information to identify the case:

 Debtor name         INFRA Technology LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $42,586.82         $12,850.00
           Dmitrii Popov                                             Check all that apply.
           5280 Caroline St.                                          Contingent
           Apt. 907                                                   Unliquidated
           Houston, TX 77004                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Accumulated PTO, Contract Obligations
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $2,436.68        $2,436.68
           Huseyin Turanli                                           Check all that apply.
           5454 Newcastle St, Apt. 1220                               Contingent
           Houston, TX 77081                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Accumulated PTO
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   27073                               Best Case Bankruptcy
                         Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 9 of 19
 Debtor       INFRA Technology LLC                                                                            Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $2,416.11    $2,416.11
           Jack Haynie                                               Check all that apply.
           3826 Antibes Lane                                          Contingent
           Houston, TX 77082                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Accumulated PTO
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $3,160.71    $3,160.71
           Nicholas Boyd                                             Check all that apply.
           9720 Broadway St, Apt. 1534                                Contingent
           Pearland, TX 77584                                         Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Accumulated PTO
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                        $175.00     $175.00
           Pablo Rendon                                              Check all that apply.
           9314 Drewberry                                             Contingent
           Houston, TX 77080                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Accumulated PTO
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $6,786.00
           Allstar Sanitation Services                                              Contingent
           PO Box 1090                                                              Unliquidated
           El Campo, TX 77437                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Rental Equipment
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,180.69
           Ann Harris Bennett                                                       Contingent
           PO Box 3547                                                              Unliquidated
           Houston, TX 77253-3547                                                   Disputed
           Date(s) debt was incurred 10/30/2018
                                                                                   Basis for the claim:     Tax
           Last 4 digits of account number 2930
                                                                                   Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                        Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 10 of 19
 Debtor       INFRA Technology LLC                                                                    Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,539.12
          Apache Industrial Services                                          Contingent
          250 Assay St. Suite 500                                             Unliquidated
          Houston, TX 77044                                                   Disputed
          Date(s) debt was incurred 10/30/2018
                                                                             Basis for the claim:    Parts & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,220.52
          Aspen Technology                                                    Contingent
          PO Box 347374                                                       Unliquidated
          Pittsburgh, PA 15251-4374                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Blue Cross Blue Shield of Texas                                     Contingent
          P.O. Box 731428                                                     Unliquidated
          Dallas, TX 75373-1428                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For notice purpose
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,000.00
          Carey Boiler Works                                                  Contingent
          616 Hepburn St.                                                     Unliquidated
          Williamsport, PA 17701                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rental Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $400.86
          Cintas                                                              Contingent
          6707 W. Sam Houston Prwy N                                          Unliquidated
          Houston, TX 77041                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          City of Wharton                                                     Contingent
          120 E Caney St.                                                     Unliquidated
          Wharton, TX 77488                                                   Disputed
          Date(s) debt was incurred
                                                                                             Water & Garbage;
                                                                             Basis for the claim:
          Last 4 digits of account number                                    For notice purpose
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,347.98
          Cook Compression                                                    Contingent
          11951 N Spectrum Blvd                                               Unliquidated
          Houston, TX 77047                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Parts & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 11 of 19
 Debtor       INFRA Technology LLC                                                                    Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,133.32
          Cross Roads Oil Field Supply                                        Contingent
          PO Box 1546                                                         Unliquidated
          El Campo, TX 77437                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Parts & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,880.88
          Crystal Clean                                                       Contingent
          13621 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693-0136                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Parts & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,187.84
          Culligan                                                            Contingent
          5450 Guhn Road                                                      Unliquidated
          Houston, TX 77040                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rental Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $87,334.42
          Enterprise Products                                                 Contingent
          P.O. Box 4324                                                       Unliquidated
          Houston, TX 77210-4324                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,600.00
          GBSM Service and Management                                         Contingent
          14303 Hartshill Dr                                                  Unliquidated
          Houston, TX 77044                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,519.00
          Grace Utley, TAC                                                    Contingent
          P.O. Box 189                                                        Unliquidated
          Wharton, TX 77488                                                   Disputed
          Date(s) debt was incurred      11/2/2018                           Basis for the claim:    Tax
          Last 4 digits of account number     4403
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,883.21
          H&E Equipment Services, Inc.                                        Contingent
          502 FM 359 Road South                                               Unliquidated
          Brookshire, TX 77423-9005                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rental Equipment
          Last 4 digits of account number       1229
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 12 of 19
 Debtor       INFRA Technology LLC                                                                    Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,500.00
          Haldor Topsoe                                                       Contingent
          17629 El Camino Real, Suite 300                                     Unliquidated
          Houston, TX 77058                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,221.28
          Hoerbiger Service Inc.                                              Contingent
          1191 East Newport Center Drive, Ste 210                             Unliquidated
          Deerfield Beach, FL 33442                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Parts & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Humana Insurance Co.                                                Contingent
          P.O. Box 3024                                                       Unliquidated
          Milwaukee, WI 53201-3024                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For notice purpose
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $10,660,755.53
          INFRA XTL Technology LTD                                            Contingent
          Riga Feraiou, 2, Limassol Center                                    Unliquidated
          Block B, 6th Floor, Office 601                                      Disputed
          P.C. 3095, Limassol, Cyprus
                                                                             Basis for the claim:    Loans
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $14,000.00
          Innovation Safety Solutions                                         Contingent
          P.O. Box 110                                                        Unliquidated
          La Marque, TX 77568                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $860.00
          Instrumart                                                          Contingent
          35 Green Mountain Drive                                             Unliquidated
          South Burlington, VT 05403                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Parts & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          IRS                                                                 Contingent
          Centralized Insolvency Operati                                      Unliquidated
          PO Box 7346                                                         Disputed
          Philadelphia, PA 19101-7346
                                                                             Basis for the claim:    For Notice Purposes
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                        Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 13 of 19
 Debtor       INFRA Technology LLC                                                                    Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,931.28
          Lightning Bold & Supply Inc                                         Contingent
          211 West Harris Avenue                                              Unliquidated
          Pasadena, TX 77506                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Parts & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $868.15
          Logix                                                               Contingent
          P.O. Box 734120                                                     Unliquidated
          Dallas, TX 75373-4120                                               Disputed
          Date(s) debt was incurred 1/14/2019
                                                                             Basis for the claim:    Services
          Last 4 digits of account number 2893
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          Martin Electric Co. Inc                                             Contingent
          1504 W Jackson Street                                               Unliquidated
          El Campo, TX 77437                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Parts & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,145.62
          MidAmerican Energy Services                                         Contingent
          P.O. Box 8019                                                       Unliquidated
          Davenport, IA 52808-8019                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       6655
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,477.79
          Mobile Modular Portable Stroage                                     Contingent
          P.O. Box 45043                                                      Unliquidated
          San Francisco, CA 94145-5043                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rental Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,691.45
          Nalco Company                                                       Contingent
          1601 W Diehl Road                                                   Unliquidated
          Naperville, IL 60563                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rental Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,630.20
          NetWolves                                                           Contingent
          4710 Eisenhower Blvd.                                               Unliquidated
          Suite E-8                                                           Disputed
          Tampa, FL 33634-6336
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 14 of 19
 Debtor       INFRA Technology LLC                                                                    Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $875.00
          Oak, Hartline & Daly                                                Contingent
          2323 S. Shepherd, 14th Floor                                        Unliquidated
          Houston, TX 77019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,595.13
          Praxair                                                             Contingent
          P.O. Box 120812                                                     Unliquidated
          Dallas, TX 75312-0812                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,400.00
          Quincy Compressor                                                   Contingent
          701 North Dobson Avenue                                             Unliquidated
          Bay Minette, AL 36507                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Parts & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $342.80
          RW Smith                                                            Contingent
          3030 Greens Road                                                    Unliquidated
          Houston, TX 77032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,503.41
          Satellite Shelters                                                  Contingent
          18500 Van Rd.                                                       Unliquidated
          Houston, TX 77049-1324                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rental Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,565.00
          Saybolt LP                                                          Contingent
          201 Deerwood Glen Drive                                             Unliquidated
          Deer Park, TX 77536                                                 Disputed
          Date(s) debt was incurred 11/19/2018
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $535.25
          Sun Coast Resources                                                 Contingent
          6405 Cavalcade Bldg 1                                               Unliquidated
          Houston, TX 77026                                                   Disputed
          Date(s) debt was incurred 11/19/2018
                                                                             Basis for the claim:    Parts & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 15 of 19
 Debtor       INFRA Technology LLC                                                                    Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $893.06
          Terminix                                                            Contingent
          4407 Halik Street, Suite E500                                       Unliquidated
          Pearland, TX 77581                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Texas Mutual Insurance Company                                      Contingent
          6210 E Highway 290                                                  Unliquidated
          Austin, TX 78723-1098                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For notice purpose
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $360.00
          Timeline Logistics                                                  Contingent
          P.O. Box 131483                                                     Unliquidated
          Houston, TX 77219                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,135.26
          Turner Stone & Company                                              Contingent
          12700 Park Central Drive, Suite 1400                                Unliquidated
          Dallas, TX 75251                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $653.00
          ULine                                                               Contingent
          12575 Uline Drive                                                   Unliquidated
          Pleasant Prairie, WI 53158                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number       3989
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,448.91
          United Rentals                                                      Contingent
          101 Old Underwood Rd., Bldg                                         Unliquidated
          La Porte, TX 77571                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rental Equipment
          Last 4 digits of account number       4530
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $190.00
          Vcorp                                                               Contingent
          25 Robert Pitt Dr., Suite 205                                       Unliquidated
          Monsey, NY 10952                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 16 of 19
 Debtor       INFRA Technology LLC                                                                    Case number (if known)
              Name

 3.45      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $1,695.00
           Wastewater Transport Services                                      Contingent
           826 Linger Ln                                                      Unliquidated
           Austin, TX 78721                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Parts & Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $186,888.25
           Wharton County Tax Office                                          Contingent
           P.O. Box 189                                                       Unliquidated
           Wharton, TX 77488                                                  Disputed
           Date(s) debt was incurred 11/26/2018
                                                                             Basis for the claim:    Tax
           Last 4 digits of account number 5900
                                                                             Is the claim subject to offset?    No  Yes
 3.47      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $4,886.57
           Williams Scotsman                                                  Contingent
           142 West Hardy Road                                                Unliquidated
           Houston, TX 77060-4615                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Rental Equipment
           Last 4 digits of account number      7024
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                       50,775.32
 5b. Total claims from Part 2                                                                            5b.    +   $                   11,234,661.78
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      11,285,437.10




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                       Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 17 of 19
 Fill in this information to identify the case:

 Debtor name         INFRA Technology LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Payroll service
              lease is for and the nature of              agreement
              the debtor's interest

                  State the term remaining

              List the contract number of any                                         ADP
                    government contract


 2.2.         State what the contract or                  107 HP (3,692 lb/hr
              lease is for and the nature of              steam), 650 psi design
              the debtor's interest                       pressure, natural gas
                                                          fired portable boiler;
                                                          Started August 2017,
                                                          $17,000 per month.
                                                          Stopped rent/payments
                                                          in December 2018.
                  State the term remaining
                                                                                      Carey Boiler Works
              List the contract number of any                                         616 Hepburn St.
                    government contract                                               Williamsport, PA 17701


 2.3.         State what the contract or                  Internet services, cable,
              lease is for and the nature of              and equipment
              the debtor's interest

                  State the term remaining                27 months                   NetWolves
                                                                                      4710 Eisenhower Blvd.
              List the contract number of any                                         Suite E-8
                    government contract                                               Tampa, FL 33634-6336


 2.4.         State what the contract or                  Regus office agreement
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                7/31/2019

              List the contract number of any                                         Regus
                    government contract

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 18 of 19
 Debtor 1 INFRA Technology LLC                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 19-31444 Document 1-4 Filed in TXSB on 03/14/19 Page 19 of 19
 Fill in this information to identify the case:

 Debtor name         INFRA Technology LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
